 258DECISIONSOF NATIONALLABOR RELATIONS BOARDBancroft Manufacturing Company,Inc., Croft Alumi-num Company,Inc.,Croft Ladders,Inc.,CroftMetal Products,Inc., Lemco Metal Products, Inc.andSouthernCouncil of IndustrialWorkers,United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO. Case 15-CA-4368June 2, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYMarch 30, 1972, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent failed to file a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upona charge filed on February9, 1972, bySouthernCouncil of IndustrialWorkers,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO,herein called the Union,and duly servedon Bancroft ManufacturingCompany Inc., CroftAluminum Company,Inc., Croft Ladders, Inc., CroftMetal Products,Inc., and Lemco Metal Products,Inc.,herein called the Respondent,theGeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 15, issued acomplaint on March 10, 1972, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and(7)of the National LaborRelations Act, as amended.Copies ofthe charge,complaint,and notice of hearing before a TrialExaminer wereduly servedon the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 20,1971,followingaBoardelectioninCase15-RC-4641 the Unionwas duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; 1and that,commencing on or about February4, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse,to bargain collective-lywiththeUnion as the exclusive bargainingrepresentative,although the Union has requestedand is requesting it to do so. On March 20, 1972,Respondent filed its answer to the complaintadmitting in part,and denying in part, the allegationsin the complaint.On March 24, 1972, counsel for the GeneralCounsel fileddirectlywith the Board a Motion toTransfer and ContinueCaseBefore the Board andMotion for Summary Judgment. Subsequently, onRuling on the Motion for Summary JudgmentThe thrust of Respondent's answer to the com-plaint attacks the validity of the election and theresulting certification, and avers that its reason forrefusing to bargain with the Union was for thespecific purpose of obtaining judicial review of theBoard's certification. The Respondent through itsanswer is attempting to relitigate the same issueswhich were raised in its request for review andapplication for stay in the representation proceeding,Case 15-RC-4641, which was denied by the Boardon January 3, 1972, and its motion for reconsidera-tion which was denied by the Board on January 19,1972.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable ih this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:'Official notice is taken of the record in the representation proceeding,F Supp 573 (D.C Va, 1967),FollettCorp,164 NLRB 378, enfd 397 F 2dCase 15-RC-4641,as the term "record" is defined in Secs 102 68 and91(C A 7, 1968),Sec 9(d) of the NLRA102 69(f)of the Boaid's Rules and Regulations,Series 8,as amended See2SeePittsburgh Plate Glass Co v N LR B,313 U S 146, 162(1941),LTV Electrosystemr, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),Rules and Regulationsof theBoard,Secs 102 67(f) and 102 69(c)Golden Age Beverage Co,167NLRB 151,IntertypeCo v Penello,269197 NLRB No. 39 BANCROFT MANUFACTURING CO., INC.259FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMPANIESRespondent Bancroft Manufacturing Company,Inc., is, and at all times material herein has been, aMississippi corporation with its principal place ofbusiness located at McComb, Mississippi, where it isengaged in producing aluminum windows, screens,and accessories.Respondent Croft Aluminum Company, Inc., is,and at all times material herein has been, aMississippi corporation with its principal place ofbusiness located in McComb, Mississippi, where it isengaged in producing aluminum extrusions andingots.Respondent Croft Ladders, Inc., is, and at all timesmaterial herein has been, a Mississippi corporationwith its principal office located in McComb, Missis-sippi, and place of business in Osyka, Mississippi,where it is engaged in producing aluminum ladders.Respondent Croft Metal Products, Inc., is, and atall timesmaterial herein has been, a New Yorkcorporationwith an office and place of businesslocated in McComb, Mississippi, where it is engagedin producing aluminum windows and doors.Respondent Lemco Metal Products, Inc., is, and atalltimesmaterial herein has been, a New Yorkcorporationwith an office located in McComb,Mississippi, and place of business in Osyka, Missis-sippi,where it is engaged in producing combinationscreens and storm windows and combination doorsand screen doors.RespondentCompanies are, and at all timesmaterial herein have been, affiliated businesses withcommon officers, ownership, directors, offices, andoperators and constitute a single integrated businessenterprise; the said directors and operators formulateand administer a common labor policy for Respon-dent Companies affecting the employees of Respon-dent Companies.During the past 12 months, which period isrepresentative of all times material herein, Respon-dent Companies, individually and collectively, pur-chased and received goods and materials valued inexcess of $50,000, which were shipped directly toRespondent Companies, individually and collective-ly,inMississippi,from points located outsideMississippi.During the same period, RespondentCompanies, individually and collectively, sold andshipped products valued in excess of $50,000 directlyto customers located outside Mississippi.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDSouthern Council of IndustrialWorkers, UnitedBrotherhood of Carpenters & Joiners of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction and maintenance employeesemployed at Respondent's McComb, Magnolia,and Osyka, Mississippi, facilities, including plantclerical employees, inter-plant drivers, and lead-men and leadwomen; excluding over-the-roadtruckdrivers, office clerical employees, profession-aland technical employees, watchmen, andguards and supervisors as defined in the Act.2.The certificationOn July 1, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on October 20, 1971, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain andRespondent's RefusalCommencing on or about January 31, 1972, and atalltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 4, 1972, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has, 260DECISIONS OF NATIONALLABOR RELATIONS BOARDsince February 4, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1)of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good,faithwith the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company,Inc.,136NLRB785;CommerceCompanyd/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5),cert.denied 379U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Bancroft Manufacturing Company, Inc., CroftAluminum Company, Inc., Croft Ladders, Inc., CroftMetal Products, Inc., and Lemco Metal Products,Inc., is an employer engaged in commerce within themeaning of Section 2(6), and' (7)I of the ; Act.2.Southern Council of Industrial Workers, Unit-ed Brotherhood of Carpenters & Joiners of America,AFL-CIO,is a labor organization within the mean-ing of Section 2(5) of the Act.3.All productionand maintenanceemployeesemployed at Respondent'sMcComb,Magnolia, andOsyka,Mississippi,facilities,including plant clericalemployees,inter-plantdrivers,and leadmen andleadwomen;excluding over-the-road truckdrivers,office clerical employees,professional and technicalemployees,watchmen,and guards and supervisors asdefined in the Act,constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since October 20, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or aboutFebruary 4, 1972, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respon-dent has interfered with,restrained,and coerced, andis interfering with,restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,BancroftManufacturingCompany, Inc., Croft Alu-minum Company, Inc., Croft Ladders, Inc., CroftMetal Products,Inc.,andLemco Metal Products,Inc., its officers, agents, successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to bargaincollectivelyconcerningrates ofpay,wages, hours,and other terms andconditions of employmentwith Southern Council ofIndustrialWorkers, United Brotherhood of Carpen-ters&JoinersofAmerica,AFL-CIO, as theexclusive bargaining representative of its employeesin the followingappropriate unit:Allproductionand maintenanceemployeesemployed atRespondent'sMcComb,Magnolia,and Osyka,Mississippi,facilities,including plantclerical employees, inter-plantdrivers, and lead- BANCROFT MANUFACTURING CO., INC.261men and leadwomen; excluding over-the-roaddrivers,officeclerical employees, professionaland technical employees, watchmen, and guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its McComb and Osyka, Mississippi,facilitiescopiesof the attached notice marked"Appendix."3Copies of said notice, on formsprovided by the Regional Director for Region 15,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the noticereading "Posted by Orderof the National LaborRelations Board" shallbe changed to read "Postedpursuant to a Judgment of the United States Court of Appealsenforcing anOrder of the Natioanl LaborRelations Board "APPENDIXAFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees em-ployed at Respondent's McComb, Magnolia, andOsyka, Mississippi, facilities, including plant clericalemployees, inter-plant drivers, and leadmen andleadwomen; excluding over-the-road truckdrivers,office clerical employees, professional and technicalemployees, watchmen, and guards and supervisors asdefined in the Act.DatedNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with South-ern Council of Industrial Workers, United Broth-erhood of Carpenters & Joiners of America,This is anby anyone.ByBANCROFTMANUFACTURINGCOMPANY, INC., CROFTALUMINUM COMPANY,INC.,CROFT LADDERS,INC.,CROFT METALPRODUCTS, INC., ANDLEMCO METALPRODUCTS, INC.(Employer)(Representative)(Title)official notice and must not be defacedThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, T6024 Federal Building (Loyola), 701LoyolaAvenue,New Orleans, Louisiana 70113,Telephone 504-527-6361.